Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
 Response to Amendment
Amendments submitted on 5/17/2022 include amendments to the claims. Claims 1, 3-18 are pending. Claims 1 and 10 have been amended.
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that none of the references teach protuberances with a bottom and that providing a bottom for the protuberances in the system by Guzmann et al. would render the system inoperable: Figure 4 of Guzmann et al. teaches that protuberances 18, 20 have bottom portions associated with the bottom of the outer shell 2, and the operation of the system is not impeded thereby. Furthermore, pages 32-35 of Guzmann et al. teach that bottom of the inner structure may be configured to hold a solid detergent tablet 14 and that protrusions such as 18, 20 may be used to partition a compartment into a plurality of compartments so as to allow for the disposition of a greater number of detergent compositions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that protrusions may project downward from the inner structure so as to partition the bottom compartment into a plurality of compartments and allow for the disposition of a greater number of detergent compositions.

Claim Rejections - 35 USC § 112
Claim rejections under 35 USC 112 have been withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guzmann et al. (GB2375542A).
Regarding claims 1, 3-6, 10 and 13-15, Guzmann et al. teaches a package A capable of holding a single unit dose detergent (see abstract) comprising a biodegradable outer shell 2 and inner tray (see inner structure forming reference number 22, reads on inner structure of claim 1) (reads on claim 3), wherein the inner tray comprises one or more protuberances 18, 20 with a bottom (connected to the bottom surface of the outer shell 2) that extend from surfaces on the lower and both sides of the inner tray (reads on claims 4, 6, 13 and 15), wherein the package further comprises a gap between the inner tray and the outer shell 2 adjacent to the one or more protuberances 18, 20 (see figures 1-2, 4-5, pages 32-35). Guzmann et al. does not teach protuberances projecting downward from the inner structure. However, pages 32-35 of Guzmann et al. teach that bottom of the inner structure may be configured to hold a solid detergent tablet 14 and that protrusions such as 18, 20 may be used to partition a compartment into a plurality of compartments so as to allow for the disposition of a greater number of detergent compositions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that protrusions may project downward from the inner structure so as to partition the bottom compartment into a plurality of compartments and allow for the disposition of a greater number of detergent compositions. 
Regarding claims 7-8 and 16-17, Guzmann et al. teaches the limitations of claims 1 and 10. Guzmann et al. teaches that the inner tray comprises a storage section 22 for holding a fluid to be dispensed. Guzmann et al. does not explicitly teach that the inner tray comprises two or more storage sections. However, since Guzmann et al. teaches that the inner tray may be used to define a chamber to hold a fluid, it would have been obvious to one of ordinary skill in the art before the effective filing date that the number of chambers may be increased thereby increasing the number of fluids that may be stored separately (reads on claims 7 and 16). It is readily apparent that in the modified system, each storage section may be associated with one of the protuberances 18, 20 (including the bottom protuberances of the modified system) (reads on claims 8 and 17). 
Regarding claim 11, Guzmann et al. teaches the limitations of claim 10. Guzmann et al. also teaches in figures 4-5 and page 32 that the outer shell 2 may comprise a lid and a bottom, wherein the lid is removable. 
Regarding claim 12, Guzmann et al. teaches the limitations of claim 10. Guzmann et al. also teaches in figures 4-5 that the package inner tray is integral to the package outer shell 2. 
Regarding claims 9 and 18, Guzmann et al. teaches the limitations of claims 1 and 10. Guzmann et al. also teaches in figures 4-5 that the protuberances 18, 20 extending from the inner tray contact the outer shell 2.

Claims 1, 3-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guzmann et al. (GB2375542A) in view of Maas et al. (US20110024450).
Regarding claims 1, 3-6, 10 and 13-15, Guzmann et al. teaches a package A capable of holding a single unit dose detergent (see abstract) comprising a biodegradable outer shell 2 and inner tray (see inner structure forming reference number 22, reads on inner structure of claim 1) (reads on claim 3), wherein the inner tray comprises one or more protuberances 18, 20 with a bottom (connected to the bottom surface of the outer shell 2) that extend from surfaces on the lower and both sides of the inner tray (reads on claims 4, 6, 13 and 15), wherein the package further comprises a gap between the inner tray and the outer shell 2 adjacent to the one or more protuberances 18, 20 (see figures 1-2, 4-5, pages 32-35). Guzmann et al. does not teach protuberances projecting downward from the inner structure. Maas et al. teaches a system for fluid dispensing (see abstract) and that hollow protuberances (see e.g. 10, 13, 17) may be used in order to dispense fluid from fluid storage sections and may also project downward from the inner structure 3 (reads on claims 5 and 14) (see paragraphs [0036]-[0037], [0043]-[0044] and figures 2-7, 13-15). Since both Guzmann et al. and Maas et al. teach fluid dispensing systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that hollow protuberances projecting downward from the inner tray maybe included in the system by Guzmann et al. so as to provide a fluid dispensing function, as shown to be known and conventional by Maas et al. 
Regarding claims 7-8 and 16-17, Guzmann et al. and Maas et al. together teach the limitations of claims 1 and 10. Guzmann et al. teaches that the inner tray comprises a storage section 22 for holding a fluid to be dispensed. Guzmann et al. does not explicitly teach that the inner tray comprises two or more storage sections. However, since Guzmann et al. teaches that the inner tray may be used to define a chamber to hold a fluid, it would have been obvious to one of ordinary skill in the art before the effective filing date that the number of chambers may be increased thereby increasing the number of fluids that may be stored separately (reads on claims 7 and 16). It is readily apparent that in the modified system, each storage section may be associated with one of the protuberances 18, 20 (including the bottom protuberances of the modified system) (reads on claims 8 and 17). 
Regarding claim 11, Guzmann et al. and Maas et al. together teach the limitations of claim 10. Guzmann et al. also teaches in figures 4-5 and page 32 that the outer shell 2 may comprise a lid and a bottom, wherein the lid is removable. 
Regarding claim 12, Guzmann et al. and Maas et al. together teach the limitations of claim 10. Guzmann et al. also teaches in figures 4-5 that the package inner tray is integral to the package outer shell 2. 
Regarding claims 9 and 18, Guzmann et al. and Maas et al. together teach the limitations of claims 1 and 10. Guzmann et al. also teaches in figures 4-5 that the protuberances 18, 20 extending from the inner tray contact the outer shell 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711